Title: From George Washington to James McHenry, 23 October 1798
From: Washington, George
To: McHenry, James



Dear Sir
Mount Vernon 23d Octr 1798.

It gave me very sincere pleasure to find by your letter of the 17th—recd last night—that Genl Pinckney accepts his appointment in the Army of the Unite[d] States.
If it would not be too inconvenient for him to remain at the Seat of Government until the 10th of next month (the ulterior day, allotted for the assembling of the Majors General at Trenton or Philadelphia) and you would advise me thereof, immediately, I would make every exertion in my power to meet them at that time.
For a variety of reasons, which will readily occur, the sooner such a meeting could take place the better; and perhaps no time, season, or circumstances, would be more convenient than the one proposed; nor more eligable for the purpose of concerting a Plan, upon general hypothesis; and rectifying, as far as possible, the evils which have proceeded from delay in Recrui[tin]g. With great esteem and regard I am—Dr Sir—Your Most Obt Serv⟨t⟩

Go: Washington


